Undercofler, Justice.
James Chaffin filed an application for the writ of habeas corpus in the Superior Court of Fulton County against LeRoy Stynchcombe, Sheriff, and alleged that he had been denied his rights to a transcript of the oral argument made by the prosecuting attorney during his trial for robbery. On April 15, 1971, the trial *583court entered an order on the writ of habeas corpus remanding the applicant to the custody of the respondent. The appeal is from this judgment. Held:
Argued January 10, 1972
Decided January 19, 1972.
James Chaffin, pro se.
Lewis R. Slaton, District Attorney, Joel M. Feldman, Carter Goode, James H. Mobley, Jr., for appellee.
On June 16, 1971, a notice of appeal from the judgment of April 17, 1971, was filed in the superior court. Code Ann. § 6-803 provides: "A notice of appeal shall be filed within 30 days after entry of the appealable decision or judgment complained of.” Since the notice of appeal in this case was not filed within the time provided by law, the appeal is

Dismissed.


All the Justices concur.